Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 21-40 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2022; 10/06/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 28, 35 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, 12 of U.S. Patent No. 9,626,226 B2 in view of Wright et al. “A constraints-based resource discovery model for multi-provider cloud environments” and VMware “Considerations When Using the Application Sync Utility”.

The differences between the claims are bolded in the table below:
INSTANT APPLICATION (current)
U.S. Patent No. 11281498 B1
21. A system, comprising:

one or more computing devices configured to implement a compute environment management system, wherein the compute environment management system is configured to:
provide an interface to receive compute environment service requests;

receive, from a client, a compute environment service request indicating a
type of compute environment;

determine whether the type of compute environment is for an unmanaged compute environment or a managed compute environment;

based on a determination that the type of compute environment is for a managed compute environment, establish the managed compute environment according to specified constraints for compute instances;

receive an indication of a job to be executed in the managed compute environment;

select and provision one or more compute instances according to requirements for the job and the specified constraints; and






















initiate execution of the job on the one or more compute instances in the managed compute environment.





1. A system, comprising: 
one or more pools of available computing resources of a multi-tenant provider network; 
and one or more computing devices configured to implement a compute environment management system, wherein the compute environment management system is configured to: 
generate a specification of a managed compute environment, wherein the specification comprises a plurality of constraints associated with compute instances in the managed compute environment, the plurality of constraints including:
 an indication of a compute instance type that is usable in the managed compute environment; 
an indication of a threshold number of compute instances; and 
an indication of one or more sources to provide compute instances to the managed compute environment; 
monitor a queue associated with the managed compute environment, wherein the queue is configured to store data indicative of a plurality of jobs; 
detect data indicative of a job in the queue; 
responsive to detection of the data indicative of the job in the queue, select and provision one or more compute instances according to the plurality of constraints, wherein the one or more compute instances are selected from the one or more sources to provide compute instances as indicated in the plurality of constraints based at least on the one or more compute instances being included in the one or more pools of available computing resources of the multi-tenant provider network, wherein each of the one or more compute instances is selected for the job based at least in part on having the compute instance type indicated in the plurality of constraints associated with compute instances in the managed compute environment and satisfying one or more job requirements indicated by a job definition associated with the job, and wherein a number of the one or more compute instances satisfies the threshold number of compute instances; and 
initiate execution of the job on the one or more provisioned compute instances in the managed compute environment.
Claim 28 is a computer-implemented method variation of claim 21.
Claim 4 is a computer-implemented method variation of claim 1.
Claim 35 is a computer readable storage media variation of claim 21.
Claim 12 is a non-transitory computer-readable storage medium variation of claim 1.


Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the patent claims are directed to cross-platform workload processing and having similar steps. The only difference between the claims is that the instant application claim recites the additional limitations of “provide an interface to receive compute environment service requests; determine whether the type of compute environment is for an unmanaged compute environment or a managed compute environment”. However, Wright teaches provid[ing] an interface to receive compute environment service requests (pg. 4, right column, lines 17-18, provide-agnostic API).  It would have been obvious to one of ordinary skill in the art to modify the patent claim to include step of providing an interface that facilitates user to specify environment service requests/configuration. Further, VMware discloses determining whether the type of compute environment is for an unmanaged compute environment or a managed compute environment (pg. 1, lines 3-25 pg. 1, lines 3-25 Using the application utility in managed or unmanaged environments).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the patent claim to include an API as this would provide a user the of option of selecting from among a managed compute environment or unmanaged computer environment at least based on the needs/requirements of the user application/workload.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 35-40 are directed to a “one or more computer-readable storage media”. However, the specification is silent and/or fails to define “computer-readable storage media”. The specification [par. 0123] instead defines the term “computer-readable media”.  However, the section fails to defined the term “computer-readable media” by explicitly excluding transitory signal media.  Therefore, for purposes of examination, the “one or more computer-readable storage media” is reasonably interpreted to cover both transitory signal media and “non-transitory” media.  Furthermore, absent an explicit and deliberate limiting definition, or a clear differentiation between non-transitory and transitory media in the disclosure, the words "storage", "recording", “tangible”, etc. are insufficient to convey only statutory embodiments to one of ordinary skill in the art.  Transitory media cannot be classified as a machine, process, article of manufacture, or composition of matter as required by 35 U.S.C. 101.  The Applicant is suggested to amend the claims by incorporating the limitation “non-transitory" in order to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-26, 28, 32-33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. “A constraints-based resource discovery model for multi-provider cloud environments” in view of Cham et al. (U.S. Pub. No. 20120198462 A1), and further in view of VMWare “Considerations When Using the Application Sync Utility”.

As per claim 21, Wright teaches the invention substantially as claimed including a  system, comprising: 
one or more computing devices configured to implement a compute environment management system (page 2, left column, lines 18-21 an infrastructure resource discovery engine which operates in a multi-provider cloud marketplace with multiple kinds of user requirements), wherein the compute environment management system is configured to: 
provide an interface to receive compute environment service requests (Fig. 1, A provider-agnostic API that insulate users or applications from different implementation of different provider API; pg. 4, right column, lines 17-18); 
receive, from a client, a compute environment service request indicating a type of compute environment (pg. 5, left column, lines 13-16 The resource model allows application users to specify resources without the knowledge of the internal implementation of the underlying infrastructure provider; Abstract, lines 2-4 From an application user’s point of view, it is desirable to identify the most appropriate set of available resources on which to execute an application. Resource choice can be complex and may involve comparing available hardware specifications, operating systems); 
… establish the managed compute environment according to specified constraints for compute instances (page 2, lines 27-28 An application’s hosting requirements are specified by means of constraints; page 7, lines 17-29 The Specification Factory component can combine all of the hardware and software options that are made available by infrastructure providers in order to generate a pool of available resources–resource templates); 
select and provision one or more compute instances according to requirements for the job and the specified constraints (page 5, left column, lines 1-7, once a collection of resources, templates, have been identified for an application, they can be filtered using a heuristic (e.g. cheapest cost) to select the best match for an application. Once an appropriate resource has been identified, it can be reserved. A reservation is a short-term hold on resources designed to provide a guarantee that the resources will be available when needed);
initiate execution of the job on the one or more compute instances in the managed compute environment (page 5, left column, lines 7-9, Once resources are needed they are instantiated, which provides the application with a running resource which it can use).
Wright does not expressly teach: receive an indication of a job to be executed in the managed compute environment. 
However, Cham teaches: receive an indication of a job to be executed in the managed compute environment (par. 0008 The scheduler, responsive to detecting the flexible job positioned in the prioritized job queue for scheduling next and detecting a selection of consumable resources available to match the at least one required resource for the duration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wright by incorporating the method of detecting a flexible job in a queue and detecting resources available to execute the job as set forth by Cham, because the ability to detect jobs in the queue would allow for efficiently identifying available resources matching the requirements and execute the job.
	Wright and Cham does not expressly describe: determine whether the type of compute environment is for an unmanaged compute environment or a managed compute environment.
However, VMware teaches determine whether the type of compute environment is for an unmanaged compute environment or a managed compute environment (pg. 1, lines 3-25 Using the application utility in managed or unmanaged environments: use virtual applications that update automatically in a managed computer environment … an unmanaged environment that does not update applications automatically). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wright and Cham to incorporate methods of identifying managed and unmanaged computer environments as discloses by VMware, as this would provide a user the of option of selecting from among a managed compute environment or unmanaged computer environment at least based on the need/requirements of the user application/workload.

As per claim 25, Wright teaches wherein the specified constraints comprise one or more of: a specified quantity of the one or more compute instances; a specified computational capacity of the one or more compute instances; or a specified software stack for the one or more compute instances (page. 12, Table 6 describes number of instances used equiv.to threshold number of compute instances; pg. 8, left col. lines 20-28 Ubuntu Maverick operating system (hard constraint 1 ) at least 1 CPU, 1 GB memory, 20 GB disk space for each compute resources (hard constraint 2 ) • must be located within EU region (hard constraint 3 ) must be from a reliable infrastructure provider with at least 99% uptime (hard constraint 4 ) a maximum budget of $0.50 per hour for 30 days period (soft constraint 1 ) a network latency of less than 100 milliseconds between each compute resources).

As per claim 26, Wright, Cham and VMware teaches the limitations of claim 21. Cham further teaches wherein the managed compute environment comprises a job queue for a plurality of jobs (par. 0031] Job scheduler 322 places each received job in a job queue), and Wright teaches further: wherein the compute environment management system is further configured to: execute the plurality of jobs on or across the one or more compute instances in parallel (page 10 left col. las paragraph, The operations can be carried out in parallel using 8 Cloud compute resources).

As per claim 28, it is a computer computer-implemented method having similar limitations as claim 21. Thus, claim 28 is rejected for the same rationale as applied to claim 21. 

As per claim 32, it is a computer computer-implemented method having similar limitations as claim 25. Thus, claim 32 is rejected for the same rationale as applied to claim 25. 

As per claim 33, it is a computer computer-implemented method having similar limitations as claim 26. Thus, claim 33 is rejected for the same rationale as applied to claim 26. 

As per claim 35, it is one or more computer-readable storage media having similar limitations as claim 21. Thus, claim 35 is rejected for the same rationale as applied to claim 21.

Claims 22-24, 27, 29-31, 34, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Cham and VMware as applied to claims 21, 28 and 35, and further in view of Shaik et al. (U.S. Pub. No. 20150309828 A1).

As per claim 22, Wright, Chan and VMware do not expressly teach: determine a resource utilization of the one or more compute instances based on usage metrics for the one or more compute instances. 
However, Shaik teaches determine a resource utilization of the one or more compute instances based on usage metrics for the one or more compute instances (par. 0026 monitoring, by an adaptive virtual server, a resource utilization of a virtual machine executing on at least one hypervisor; par. 0029 comparing monitored resource utilization of block 202 to predetermined thresholds [metrics]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wright, Chan and VMware by incorporating the method of monitoring resource utilization of virtual machines as set forth by Shaik because it would provide for dynamically adjusting a quantity of resources needed to executed jobs at least based on the current utilization of resources. This would have provided for improving performance of the application while also optimizing resource utilization.

As per claim 23, Shaik further teaches: increase a quantity of the one or more compute instances based on the resource utilization indicating that the one or more compute instances are overutilized (par. 0053 may increase the bandwidth of virtual machines having a network utilization equal to an allocated bandwidth when the allocated bandwidth is less than a maximum limit of the virtual machine).

Ass per claim 24, Shaik further teaches: decrease a quantity of the one or more compute instances based on the resource utilization indicating that the one or more compute instances are underutilized (par. 0057 If network utilization of the virtual machine is less than 80% of the allocated bandwidth and the allocated bandwidth is larger than a minimum limit, then the allocated bandwidth may be decreased).

As per claim 27, Shaik teaches further: monitor execution of the plurality of jobs to collect metrics for the plurality of jobs (par. 0026 monitoring, by an adaptive virtual server, a resource utilization of a virtual machine executing on at least one hypervisor).

As per claim 29, it is a computer computer-implemented method having similar limitations as claim 22. Thus, claim 29 is rejected for the same rationale as applied to claim 22. 

As per claim 30, it is a computer computer-implemented method having similar limitations as claim 23. Thus, claim 30 is rejected for the same rationale as applied to claim 23. 

As per claim 31, it is a computer computer-implemented method having similar limitations as claim 24. Thus, claim 31 is rejected for the same rationale as applied to claim 24. 

As per claim 34, it is a computer computer-implemented method having similar limitations as claim 27. Thus, claim 34 is rejected for the same rationale as applied to claim 27. 

As per claim 36, it is one or more computer-readable storage media having similar limitations as claim 22. Thus, claim 36 is rejected for the same rationale as applied to claim 22. 

As per claim 37, it is one or more computer-readable storage media having similar limitations as claim 23. Thus, claim 37 is rejected for the same rationale as applied to claim 23.

As per claim 38, it is one or more computer-readable storage media having similar limitations as claim 24. Thus, claim 38 is rejected for the same rationale as applied to claim 24.

As per claim 39, it is one or more computer-readable storage media having similar limitations as claim 25. Thus, claim 39 is rejected for the same rationale as applied to claim 21.

As per claim 40, it is one or more computer-readable storage media having similar limitations as claim 26. Thus, claim 40 is rejected for the same rationale as applied to claim 26. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195